DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed 06/06/2022 in accordance with the After Final Consideration Pilot Program has been fully considered and entered into record. Claims 1-20 remain pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Yesugade et al (US 2016/0224851) discloses at ([0041]) an image enhancing module 110 that comprises an ROI identifier 112 that crops the readable image of alphanumeric characters by identifying an area of an image corresponding to region of interest for each of the readable image of alphanumeric characters, the image enhancing module 110 comprises an ROI identifier 112 that crops the readable image of alphanumeric characters by identifying an area of an image corresponding to region of interest for each of the readable image of alphanumeric characters, this cropped image is then converted into a gray image by an ROI converter 114 present in the image enhancing module 110 and applies histogram equalization on gray image to obtain enhanced readable image.
Lin et al (US 10,019,823 discloses (Col. 17, Fig. 11) the composition application 208 determines one or more of the cropped images 104 from the image 102 based on the imaging models and modules of the learned composition model 210, a composition of the one or more cropped images and a validity of change from the image to the one or more cropped images is evaluated, the learned composition model is updated with the one or more cropped images determined from the image.
Regarding Claims 1, 9, and 16, in view of the amendments and remarks filed 06/06/2022, the recited limitations, particularly “processing, by the computing device, the analyzed computer application screenshot to extract text from the one or more error regions in the computer application screenshot image; performing a screenshot magnification process to error text within the one or more error regions that increases a content size for clarity to augment image visibility; determining a processing technique and enhancement factors to apply enhancements on a detected crop region containing the error text; cropping the crop region and applying the enhancements; determining, by the computing device, the application error based upon the extracted text,” in conjunction with the previously recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 9, and 16 are allowable.
Claims 2-8, 10-15, and 17-20 are allowable for the same reasons by virtue of their dependency on Claims 1, 9, and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641